Citation Nr: 0632146	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  99-18 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) benefits 
originally in the amount of $139,719.


REPRESENTATION

Appellant represented by:	Paul L. Zido, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
September 1946.  The appellant is the veteran's surviving 
spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 decision by the 
Committee on Waivers and Compromises (Committee) that denied 
waiver of recovery of an overpayment in the amount of 
$139,719.  The appellant filed a notice of disagreement (NOD) 
in May 1999, and the RO issued a statement of the case (SOC) 
in July 1999.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 1999.

In August 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In November 2004, the matter on appeal was remanded to the RO 
for additional development.  After accomplishing some action, 
the RO continued the denial of the claim (as reflected in the 
May 2006 supplemental SOC (SSOC)), and returned the matter to 
the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on her part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision in this appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

As noted previously, during the August 2004 hearing, the 
appellant's attorney questioned why in the claims file there 
was not a monthly accounting of the reported overpayment to 
the appellant in the amount of $139,719.  In this respect, 
the attorney testified,

It says the original principal debt is 
$99,999.99.  The amount collected or 
adjusted by [the Debt Management Center] 
and it looks like $39,719.01.  And the 
only thing I can think is they charged 
her interest.  If they charged her 
interest I don't know how they came up 
with that number.  So I will ask you to 
consider that in fairness, get a handle 
on that first [because] we didn't know.

The Board interpreted the attorney's contention as an 
implicit challenge to the amount of the reported overpayment, 
i.e., validity of the debt.  The question of the validity of 
the debt may be raised at any time as part of the request for 
waiver.  38 C.F.R. § 1.911(c) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that appellate review by the Board of a 
waiver claim must be deferred pending formal adjudication of 
the challenge to the validity of the debt.  Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran 
raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him or her."); see also VAOPGCPREC 
6-98 (April 24, 1998); Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  

Consequently, in November 2004, the Board remanded to the RO 
the matter on appeal for due process development, to include 
providing the appellant and her attorney with a monthly 
accounting of the reported overpayment, adjudicating the 
newly raised claim for the validity of the debt in the amount 
of $139,719, and informing them of the need to perfect an 
appeal if it was determined that the debt was properly 
created.  Although the RO provided the appellant and her 
attorney with an audit of her overpayment, the audit 
reflected that the original amount of indebtedness was 
"$139,718," not "$139,719."  The RO adjusted that figure 
for reinstatement of the award in 1998, resulting in a new 
overpayment amount of $128,518, from which $82,751 had been 
recovered; thus, as of March 20, 2006, the remaining 
indebtedness was calculated as $45,767.  Subsequently, in a 
May 2006 decision, the Committee waived the remainder of the 
original indebtedness of "$138,869," not "$139,719" or 
"$139,718."  Thus, it is still unclear what the original 
amount of indebtedness was and what amount of indebtedness 
was waived by the Committee in May 2006.  Moreover, on 
remand, the Committee failed to adjudicate the appellant's 
challenge of the validity of the debt and to provide to the 
appellant and her attorney notice of the need to perfect a 
separate appeal on this latter issue, if the determination 
was unfavorable.

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO to provide to 
the appellant and her attorney a monthly accounting of the 
reported overpayment and to adjudicate the issue of the 
validity of the debt.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should review the claims file 
and complete an accounting that sets out 
the amount of the overpayment made to the 
appellant and how it was calculated.  The 
appellant and her attorney should be 
notified of the findings.

2.  The Committee should then adjudicate 
the appellant's challenge of the validity 
(and amount) of the debt at issue.  If it 
is determined that a debt was properly 
created, the RO must provide to the 
appellant and her attorney both notice of 
the denial and of the appellant's 
appellate rights.  The appellant and her 
attorney are hereby reminded that to 
obtain appellate review of any issue not 
currently in appellate status, a timely 
appeal must be perfected.  While the RO 
must afford the appellant the appropriate 
time period in which to respond, the 
appellant should perfect an appeal as to 
the denial of any claim with respect to 
the validity of the debt, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

3.  If it is determined that a debt was 
properly created, then the Committee 
should again review the appellant's 
waiver claim and determine whether such a 
waiver is warranted in light of all 
pertinent evidence and legal authority 
(to include consideration of the 
appellant's Financial Status Report).  

4.  If the decision of the Committee 
remains adverse to the appellant, the RO 
should provide to her and her attorney an 
appropriate SSOC that includes clear 
reasons and bases for the Committee's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The Board emphasizes that 
the RO should not return the claims file 
to the Board until after the appellant 
has either perfected an appeal on the 
validity of debt issue, or the time 
period for doing so has expired, 
whichever comes first.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she and her 
attorney may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992)

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



